Department of
DEPARTME
Civil

The M
(

Health and Human Services
NTAL APPEALS BOARD
Remedies Division

ary Wade Home, Inc.,
CCN: 07-5325),

Petitioner

Vv.

Centers for Medicare and Medicaid Services.

Do

cket No. C-08-603

Decision No. CR2162

Date: June 23, 2010

I find Petitioner, The Mary Wade Ho

DECISION

me, Inc., violated 42 C.F.R. § 483.25(j) with respect

to one resident as an April 16, 2008 survey determined. I therefore find a basis to impose

a per instance civil money penalty (P.
I. Background

Petitioner is a Medicare certified skil

CMP) in the amount of $2,500 against Petitioner.

led nursing facility in New Haven, Connecticut.

The State of Connecticut Department of Public Health (state survey agency) completed a
survey of Petitioner’s facility on April 16, 2008, and determined that Petitioner was out
of compliance with five Medicare program participation requirements. A Statement of
Deficiencies (SOD), dated April 16, 2008, was issued to Petitioner, which outlined the

survey findings. CMS concurred wit
letter dated May 16, 2008, CMS noti:

h the surveyors’ findings of noncompliance, and, by
fied Petitioner of the proposed PICMP of $2,500.

On July 12, 2008, Petitioner timely requested a hearing (Request for Hearing) before an

administrative law judge (ALJ). The

case was assigned to me for hearing and a decision.

Although Petitioner was cited for substantial noncompliance with five deficiency tags,

Petitioner only challenged its alleged

failure to comply with the quality of care

requirement specified at 42 C.F.R. § 438.25(j) (Quality of Care-Hydration), which the
SOD identified as tag F327.' Request for Hearing at 1-2. As Petitioner does not
challenge all the deficiencies cited in the SOD, the uncontested findings and citations are
therefore final and binding. 42 C.F.R. § 498.20(b).

A prehearing conference was convened with the parties on November 19, 2008, and a

schedule was established for the parties to file written submissions, including proposed
witness and exhibit lists and prehearing briefs. The parties completed their prehearing
submissions on March 27, 2009.

An in-person hearing was conducted in Hartford, Connecticut on April 7 through 8, 2009.
On Petitioner’s motion, the hearing was continued and was re-convened on July 20,
2009.? The following exhibits were admitted without objection: CMS Exhibits (Exs.) 1
through 22; and Petitioner (P.) Exs. 1 through 18. Transcript (Tr.) at 6-7, 116, 137, 324-
25. At hearing, CMS called as witnesses: Surveyor Deborah A. Casinghino, Registered
Nurse (R.N.); Suzanne M. Cooney, Resident 14’s niece; and Elizabeth R. Cooney,
Resident 14’s niece and conservator. Petitioner called as its witnesses: Lynn Kinross,
R.N.; Jacqueline Henchel, M.D.; Kara Taylor, R.N.; Kathleen Flannigan, Medical
Records and Purchasing; and Catherine D’Aniello, R.N., Resident Care Coordinator.

A transcript of the proceedings was prepared, and the parties were provided an
opportunity to identify any prejudicial errors. Neither party filed objections or
conflicting statement of errata.

The parties submitted post-hearing briefs. The Centers for Medicare and Medicaid
Services (CMS) filed its brief on September 21, 2009 (CMS Br.). Petitioner filed its brief
on October 30, 2009 (P. Br.), and CMS filed its reply brief on December 14, 2009 (CMS
Reply). The record in this matter was closed on December 15, 2009.

This decision is based on the complete record, which includes the parties’ arguments,
written submissions, all exhibits admitted into the record, and the witness testimony,
which I have heard and considered.

' Petitioner does not appeal four deficiency tags cited as: F221 (violation of 42 C.F.R.
§ 483.13(a)); F281 (violation of 42 C.F.R. § 483.20(k)(3)(i)); F282 (violation of 42
CER. § 483.20(k)(3)(ii)); and F323 (violation of 42 C.F.R. § 483.25(h)).

> In response to an issue that CMS raised during the April 2009 hearing, Petitioner
requested a continuance of the hearing, which was granted. See Tr. at 283, 323; see also
Order Summarizing Prehearing Conference: Setting Date for Continuance of Hearing
and Setting Date for Petitioner to Amend Its Witness List (May 11, 2009).
II. Issues
The issues in this case are whether:

1. Petitioner was in substantial compliance with tag F327 during the April 16, 2008
survey; and

2. CMS’s determination of a $2,500 PICMP is reasonable.
Ill. Applicable Law

Long-term care providers, such as Petitioner, enter into provider agreements with the
U.S. Department of Health and Human Services (HHS) to participate in Medicare.
Statute and regulation impose requirements of participation. See Social Security Act
(Act) §§ 1819, 1919; 42 C.F.R. Parts 483, 488, 489. To continue participation in
Medicare, providers must remain in substantial compliance with program requirements.
To be in substantial compliance, a facility’s deficiencies may pose no greater risk to
resident health and safety than “the potential for causing minimal harm.” 42 C.F.R.

§ 488.301. “Noncompliance,” is defined as “any deficiency that causes a facility to not
be in substantial compliance.” 42 C.F.R. § 488.301.

Ifa facility is not in substantial compliance with program requirements, CMS has
authority to impose one of the enforcement remedies listed in 42 C.F.R. § 488.406, which
includes imposing a civil money penalty (CMP). Act § 1819(h). CMS may impose a
CMP for each instance that the facility is not in substantial compliance with one or more
program requirements. 42 C.F.R. §§ 488.430(a), 488.440(a)(2). The regulations specify
that the CMP imposed against a facility on an instance of noncompliance will range
between $1,000 and $10,000. 42 C.F.R. § 488.438(a)(2). The presence of a single
leficiency cited at the D-level, or above, is sufficient to establish a facility’s
noncompliance with applicable regulations and authorizes the imposition of remedies.
Beechwood Sanitarium, DAB No. 1824 (2002); see also Glenburn Home, DAB CR2014
(2009).

The Act and regulations make a hearing before an ALJ available to a long-term facility
against whom CMS has determined to impose a CMP. Act § 1128A(c)(2); 42 C.F.R.

§§ 488.408(g), 498.3(b)(13). The ALJ’s review is generally limited to the general issues,
i.e., whether a basis exists to enforce remedies and whether the remedies CMS proposes
are reasonable. 42 C.F.R. §§ 488.408(g), 488.438(e), 498.3, 498.5(b). The ALJ’s review
and decision on these issues is de novo, which the Departmental Appeals Board (Board)
has consistently held. See, e.g., Emerald Oaks, DAB No. 1800, at 11 (2001) (holding
ALJ makes no finding regarding how CMS made its determination but makes an
independent determination based upon evidence of record); Beechwood Sanitarium, DAB
No. 1906, at 29 (2004) (finding what CMS knew or how it made its decision is
immaterial to the ALJ); The Residence at Salem Woods, DAB No. 2052, at 11 n.5 (2006)
(holding ALJ is bound to make an independent determination of reasonableness of
remedy based upon evidence developed at hearing); Cal Turner Extended Care, DAB
No. 2030, at 7 (2006) (noting ALJ does not conduct a quasi-appellate review CMS’s
determination but makes an independent determination based upon the evidence
developed before the ALJ).

A facility has a right to appeal a “certification of noncompliance leading to an
enforcement remedy.” See 42 C.F.R. § 488.408(g)(1); see also 42 C.F.R. §§ 488.330(e),
498.3. However, CMS’s choice of remedies, or the factors CMS considered when
choosing remedies, are not subject to review. 42 C.F.R. § 488.408(g)(2). A facility may
only challenge the scope and severity level of noncompliance that CMS found, if a
successful challenge would affect the range of the CMP that CMS could collect or impact
the facility’s nurse aide training program. 42 C.F.R. § 498.3(b)(14), (d)(10)(i). CMS’s
determination as to the level of noncompliance “must be upheld unless it is clearly
erroneous.” 42 C.F.R. § 498.60(c)(2).

IV. Burden of Proof

The standard of proof, or quantum of evidence, required is a preponderance of the
evidence. CMS bears the burden of coming forward with evidence and making a prima
facie showing of a basis for imposition of an enforcement remedy. Petitioner bears the
burden of persuasion to show by a preponderance of the evidence that it was in
substantial compliance with participation requirements or any affirmative defense. See
Batavia Nursing & Convalescent Inn, DAB No. 1911 (2004); Batavia Nursing &
Convalescent Ctr., DAB No. 1904 (2004), aff'd, Batavia Nursing & Convalescent Ctr. v.
Thompson, 129 F. Appendix 181 (6th Cir. 2005); Emerald Oaks, DAB No. 1800; Cross
Creek Health Care Ctr., DAB No. 1665 (1998); Hillman Rehab. Ctr., DAB No. 1611
(1997), aff'd, No. 98-3789, 1999 WL 34813783 (D.N.J. May 13, 1999).

V. Findings of Fact and Conclusions of Law.

I make findings of fact (Findings) and conclusions of law to support my decision in this
case.

A. The evidence establishes that, as of the April 16, 2008 survey,
Petitioner was not in substantial compliance with the requirements of
42 C.F.R. § 483.25(j) — Tag F327 (Quality of Care - Hydration).

42 C.F.R. § 483.25(j), governs a facility’s quality of care and provides:

Each resident must receive and the facility must provide the necessary care
and services to attain or maintain the highest practicable physical, mental,
and psychosocial well-being, in accordance with the comprehensive
assessment and plan of care.
ORK

(j) Hydration. The facility must provide each resident with sufficient fluid
intake to maintain proper hydration and health.

The surveyors allege in the SOD that the facility failed to provide sufficient fluid intake
to maintain proper hydration for Resident 14. CMS Ex. 1, at 9. CMS alleges that
Petitioner had knowledge that Resident 14 was at risk for dehydration and failed to
monitor her signs and symptoms of dehydration and electrolyte imbalance for at least
fourteen days in January 2008. CMS Br. at 1, 2.

In its defense, Petitioner maintains that its staff took measures to ensure Resident 14
received sufficient fluid intake to maintain proper hydration and health; however, the
resident had a long history of poor oral intake, and she continued to refuse food and
fluids while at its facility. P. Br. at 1-2.

As discussed above, when a provider requests review of a CMS enforcement action,
CMS has the initial burden of establishing that its determination to impose an
enforcement remedy is legally sufficient under the statute and regulations. To establish a
prima facie showing of a violation of 42 C.F.R. § 483.25(j), CMS must demonstrate that
a facility did not provide a resident proper hydration. Evidence, including signs and
symptoms of insufficient fluid intake, abnormal laboratory values, or a diagnosis of
dehydration, may establish such a showing. I find that CMS met its burden here and
established a prima facie case. I further find that Petitioner has not overcome CMS’s
showing.

Resident 14 was an 83-year-old female who was admitted to Petitioner’s facility on April
25, 2007. P. Ex. 4, at 1; Tr. at 333. She was admitted with the diagnosis of behavioral
disturbances, depression, poor oral intake, psychosis, and delirium due to significant
electrolyte imbalance. CMS. Ex. 1, at 9; P. Ex. 4, at 1; Tr. at 162. Resident 14’s
Minimum Data Set (MDS) assessment shows that Resident 14 had severely impaired
cognitive skills. CMS Ex. 6, at 2. On August 24, 2001, the probate court determined that
Resident 14 was incapable of managing her affairs, and her niece, Elizabeth Cooney, was
appointed her conservator. CMS Ex. 22.

Resident 14’s care plan listed as a goal that she would be free of signs and symptoms of
dehydration in 90 days. CMS Ex. 7, at 1-2; P. Ex. 2, at 1-2. Dietary notes from
Petitioner’s registered dietician, dated October 17, 2007 to January 14, 2008, establish
that Resident 14’s recommended fluid intake was 1472 cc per day. The notes also
indicate that the resident continued to experience poor oral intake and was losing weight.
CMS Ex. 1, at 10; CMS Ex. 8; CMS Ex. 10; Tr. at 40-41. A physician’s progress note,
dated December 4, 2007, indicates that the resident’s conservator did not want Resident
4 to receive any artificial means of nutrition but would agree to intravenous fluids and

6

hospitalization, should the resident require hydration to help reverse the dehydration
process. CMS Ex. 14, at 7. Resident 14’s physician’s order for January 2008 states
under a section identified as “Advanced Directives” that the resident was to have no
artificial means of nutrition, including feeding tube or gastrostomy tube. CMS Ex. 17, at
1; P. Ex. 4, at 27; Tr. at 32-33.

From January 11 through January 24, 2008, Petitioner’s staff recorded Resident 14’s oral
intake measurements of less than 1472 cc, for each 24-hour period. For five days of this
period, January 17, 21, 22, 23, and 24, 2008, Resident 14 had less than 1000 cc of oral
intake. CMS Ex. 9, at 1-2.; CMS Ex. 8, at 2. On January 25, 2008, Resident 14 was
transferred to the hospital. Hospital records note the resident: to be alert; in mild
distress; disoriented; experiencing labored respirations; having a temperature of 110.5;
and excreting cloudy yellow urine. CMS Ex. 13, at 2-3. Resident 14 was diagnosed with
dehydration, hypernatremia (electrolyte imbalance), urinary tract infection, probable
pneumonia, and required intravenous administration of fluids and antibiotics. CMS Ex.
13, at 9.

The State Operations Manual (SOM), Guidance to Surveyors for Tag F327, provides the
surveyor with probes to assess a facility’s compliance with the regulation. In this case,
the two probe questions are whether: (1) the sampled residents show clinical signs of
insufficient fluid intake or abnormal laboratory values; and (2) the facility provided
residents with adequate fluid intake to maintain proper hydration and health.

As guidance for the standard of practice for hydration and fluid intake, CMS relies on the
American Medical Directors Association’s Clinical Practice Guideline for Dehydration
and Fluid Maintenance (Guidelines) (CMS Ex. 19). CMS Br. at 12-13. The Guidelines
state that nursing practice standards direct nurses to assess for physiological and
functional signs and symptoms associated with dehydration and electrolyte imbalance.
Table 4 lists signs and symptoms that may be associated with dehydration. These
include: dry eyes and/or mouth; urinary tract infections; fever; vomiting; recent rapid
weight loss; low blood pressure; rapid pulse; lethargy and weakness; change in mental
status; and increased combativeness and confusion. The Guidelines further note that the
risk of dehydration can be reduced with: regular rounds of fluid distribution; one-on-one
assistance with consuming fluids; recording of fluid intake and output; and reporting of
signs. See CMS Ex. 19, at 8-9; see also Tr. at 52-53, 63-64.

Petitioner’s facility policy, titled “Guidelines for Hydration,” instructs staff on what to do
if a resident’s intake is less than 1000 cc per day. The policy requires, in relevant part:

3. Ifa resident’s intake is less than 1,000 cc per day, continue to measure
intake. If resident takes less than 1,000 cc in a three day period, notify MD.
Notify MD of fluid intake and continue to monitor. Nursing may place
resident on every | hour fluid checks for encouragement to increase fluid
intake.

Note if resident is on “Palliative Care”, continue to monitor intake unless
MD discontinues.

CMS Ex. 15, at 1; P. Ex. 11, at 1.

CMS claims that no documentation exists in the record that Petitioner assessed Resident
14’s other signs and symptoms associated with dehydration and electrolyte imbalance,
such as eye and mouth dryness, concentrated or discolored urine, and decreased skin
turgor. CMS Br. at 13. In further support of its assertion, CMS states that Petitioner’s
staff also did not measure Resident 14’s output volume between January 11 and January
24, 2008, but rather, only recorded the number of times per shift (thus every 24-hour
period) that Resident 14 had output. Jd. at 14.

In support of its assertion that adequate steps were taken to ensure that Resident 14
received sufficient fluid to maintain proper hydration and health, Petitioner maintains that
Resident 14 was transferred to a psychiatric facility to improve her condition and her
willingness to take fluids. However, Resident 14 continued to refuse food and fluids. P.
Br. at 7-8; Tr. at 169, 336-37; P. Ex. 5. Petitioner asserts that after Resident 14’s fluids
intake dropped below 1000 cc per day for three consecutive days, Petitioner’s staff, in
accordance with its policy, notified Resident 14’s conservator and physician. Once the
conservator provided permission, the facility staff arranged for the resident to be
transferred to the hospital. P. Br. at 2, 15-16.

1. Petitioner failed to monitor Resident 14’s signs and symptoms
of dehydration and electrolyte imbalance for at least fourteen days
in January 2008.

The Board has held that where a resident has been found to be at risk for dehydration, the
compliance analysis must begin with what the facility did to mitigate that risk. Cmty.
Skilled Nursing Ctr., DAB No. 1987 (2005). The parties do not dispute Petitioner’s
nowledge of Resident 14’s risk of dehydration and electrolyte imbalance nor does
Petitioner dispute that Resident 14 consumed less liquid than Petitioner’s registered
dietician had recommended. Rather, CMS maintains that Petitioner failed to monitor and
respond to signs and symptoms of dehydration and electrolyte imbalance for Resident 14
during the period from January 11 to January 24, 2008. CMS Br. at 12-13.

Petitioner states that its staff followed Resident 14’s initial care plan of increasing fluid
intake. Petitioner argues that Resident 14 clearly exercised her right to refuse the food
and fluids that several staff administered, even after being informed of the consequences.
P. Br. at 4-14. Petitioner claims that dehydration resulted from Resident 14’s refusal to
accept fluids that Petitioner offered. Thus, Petitioner maintains it had taken all
reasonable steps to maintain Resident 14’s hydration and health. P. Br. at 24. Petitioner
also argues that the regulation does not address any failure to assess dehydration or to
record intake and output as a requirement to maintain hydration and health. P. Br. at 25.

Petitioner’s argument that it took reasonable steps to mitigate Resident 14’s hydration
fails. As noted above, assessing hydration, or recording intake and output, is consistent
with the professional standards of care and Petitioner’s own policy. Petitioner must
establish these specific actions to show that it mitigated Resident 14’s risk for
dehydration. The facility has to prove that the resident became dehydrated despite the
fact that the facility provided care consistent with professional standards of care for
preventing dehydration in someone with Resident 14’s medical condition. Cmty. Skilled
Nursing Ctr., DAB No. 1987. While the nurse’s notes in P. Ex. 3, and the physician’s
progress notes in P. Ex. 4, show that Petitioner’s staff tried to administer fluids and food
to Resident 14, they do not contain the close monitoring that would establish compliance
with 42 C.F.R. § 483.25(j). Specifically, Petitioner has not presented either documentary
or testimonial evidence to illustrate the continual monitoring of Resident 14 for signs or
symptoms of dehydration, as the nursing practice standards and the facility’s policy
require.

First, the resident’s nurse’s notes provide no mention of any efforts by staff to monitor
Resident 14 for common signs of dehydration during the period between January 11 and
24, 2008. Tr. at 55-56. As noted above, the Guidelines require that dehydration risk
reduction include assessing and reporting signs and symptoms of dehydration, such as
dry eyes and or mouth, urinary tract infection, vomiting, low blood pressure, rapid pulse
and decreased skin turgor. CMS Ex. 19, at 8-9. Although the evidence does show that
Petitioner recorded some of Resident 14’s temperature readings, its staff only recorded
the resident’s blood pressure readings on January 15 and January 22, 2008. CMS Ex. 10,
at 2; CMS Ex. 11, at 6-12; Tr. at 56-57. The evidence establishes that the resident’s signs
and symptoms of dehydration were only assessed and documented when Resident 14 was
transferred to the hospital. CMS Ex. 13, at 1-3.

The evidence also demonstrates that Petitioner’s staff failed to record the resident’s
output volumes between January 11 and January 24, 2008.7 CMS Ex. 9, at 1-2. The
Guidelines clearly require the recording of intake and outputs of a resident to mitigate the
risk of dehydration. CMS Ex. 19, at 9. Moreover, Petitioner’s own facility policy for
resident hydration requires staff to measure all fluid intakes and output on each shift for
residents with dehydration problems, such as Resident 14. CMS Ex. 15, at 3. Although
the nurse’s notes contain recordings of Resident 14’s intake, no record exists of her
output. CMS Ex. 9.

Section 1819(b) of the Act outlines requirements for skilled nursing facilities in the
provision of services to its residents. The Board has consistently held that section
1819(b), as well as the statute and the regulations as a whole, are based on the premise
that a facility has the expertise to plan for and provide care and services to maintain a
resident’s highest practicable functional level. Woodland Vill. Nursing Ctr., DAB 2053,

> Surveyor Casinghino testified that staff could have monitored Resident 14’s fluid
output volume by weighing an absorbent brief before and after use, or by manually
expunging fluid from the brief and then weighing the expunged fluid. Tr. at 45-47.
at 9 (2006) (citing Spring Meadows Health Care Ctr., DAB No. 1966, at 20 (2005))
({W]hen a facility adopts a policy that calls on the nursing staff to take affirmative
actions to safeguard resident health and safety, it is reasonable to infer (in the absence of
evidence to the contrary) that the facility did so because such actions are necessary to
attain or maintain resident well-being.). The Board has also held that a facility’s failure
to comply with a physician’s orders or to follow its own facility policy, as well as a
facility’s failure to provide services in accordance with a resident’s plan of care based on
a resident’s comprehensive assessment, can constitute a deficiency under section 483.25.
Lakeridge Villa Health Care Ctr., DAB No. 1988, at 22 (2005) (citing The Windsor
House, DAB No. 1942, at 55-56 (2004); Batavia Nursing & Convalescent Ctr., DAB No.
1904, at 35-36 (2004)).

After reviewing all of the evidence in this case, I find that Petitioner failed to monitor
Resident 14 for signs and symptoms of dehydration and electrolyte imbalance between
January 11 and 24, 2008.

2. Resident 14 was hospitalized on January 25, 2008 and
diagnosed with dehydration, an electrolyte imbalance, and a
urinary tract infection.

CMS maintains that Resident 14 was dehydrated at the time of her January 25, 2008
hospitalization. CMS Br. at 14. Hospital documentation, which identifies the hospital
emergency room physician’s diagnosis of dehydration, supports CMS’s position.
Specifically, the evidence establishes that, upon Resident 14’s arrival at the hospital, she
was diagnosed with dehydration, hyponatremia (electrolyte imbalance), and a urinary
tract infection. CMS Ex. 13, at 15. Furthermore, the evidence indicates that Resident 14
had a temperature of 101.5, altered mental status, and her urine had cloudy yellow
coloration. CMS Ex. 15, at 3-5. The hospital’s diagnosis of Resident 14’s dehydration
supports CMS’s allegation that Petitioner was not in compliance with the participation
requirement of 42 C.F.R. § 483.25(j).

I find that Petitioner has not provided sufficient documentary and testimonial evidence to
sustain its burden in showing that its staff made reasonable steps to maintain Resident
14’s hydration and health. I find that during the period January 11 through January 24,
2008, Resident 14 consumed less liquid than Petitioner’s registered dietician
recommended. On January 25, 2008, Resident 14 was transferred to the hospital from
Petitioner’s facility, and she was diagnosed as suffering from a urinary tract infection and
dehydration. Petitioner knew that Resident 14 was at risk for dehydration, Petitioner had
care planned for the risk, and Petitioner’s records reflect Resident 14’s decreased
consumption of liquids prior to her hospitalization on January 25, 2008. Resident 14
suffered actual harm from dehydration. See Woodland Vill. Nursing Ctr., DAB No.
2053, at 14 ([D]ehydration on its face can constitute actual harm... where... the
dehydration is so severe that it requires hospitalization, the conclusion that harm has
occurred appears unassailable.).

Accordingly, I conclude that the evidence establishes that, as of the April 16, 2008
survey, Petitioner was not in substantial compliance with 42 C.F.R. § 483.25(j), at a
scope and severity level of G, indicating actual harm that is not immediate jeopardy.

B. A PICMP of $2,500 is reasonable.

Petitioner has not contested the reasonableness of the PICMP that CMS proposed due to
the finding of noncompliance with the program requirements at 42 C.F.R. § 483.25(j).
However, even if Petitioner had challenged the PICMP, having already concluded that
Petitioner was in violation of 42 C.F.R. § 483.25(j) and in applying the factors specified
at 42 C.F.R. § 488.438(f), I determine that the $2,500 PICMP that CMS imposed is
reasonable.

VI. Conclusion

After reviewing all of the evidence in this case and for the reasons discussed in this
decision, I find that CMS established that Petitioner was not in substantial compliance
with 42 C.F.R. § 483.25(j) with respect to Resident 14. I further conclude that a $2,500
PICMP is reasonable.

/s/
Alfonso J. Montafio
Administrative Law Judge

